Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 13 and 21 – 27 are pending in this application. Claims 1, 7 and 8 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claim(s) 1 – 13 and 21 – 27 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claims 1, 7 and 8 recite the limitation "…the same target object…" However, there is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Independent claims 1, 7 and 8 are objected to as being allowable (pending a resolution to the rejection of the claims above under 35 U.S.C. § 112 (b)). Claims 2 – 6, 9 – 13 and 21 – 27 are also objected to as being allowable because of their dependencies to claims 1 and 8. 
The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "ANTI-COUNTERFEITING PROCESSING METHOD AND RELATED PRODUCTS" 

claims 1, 7 and 8, the Examiner found neither prior art cited in its entirety nor based on the prior art of record, found any motivation to combine any of said prior art that teaches: acquiring a plurality of face images, the plurality of face images each corresponding to a set of depth information and a respective angle; performing three-dimensional modeling according to the plurality of face images and the depth information corresponding to the plurality of face images to obtain a stereo face image; and determining the target object is an effective real face when the stereo face image is matched with the preset stereo face image and the iris image is derived from a living body.

Specifically, the closest prior art, Mears, John C. (US-9934436-B2, hereinafter simply referred to as Mears) and Ovsiannikov, Ilia (US-20180268215-A1, hereinafter simply referred to as Ovsiannikov), have been overcome by Applicant's teaching as cited above.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666